


Exhibit 10.7
OMNIBUS AGREEMENT
This Omnibus Agreement (“Agreement”) is entered into on, and effective as of,
August 14, 2013 (the “Closing Date”) among QEP Resources, Inc., a Delaware
corporation (“QEP”), QEP Field Services Company, a Delaware corporation (“Field
Services”), QEP Midstream Partners, LP, a Delaware limited partnership (the
“Partnership”), QEP Midstream Partners GP, LLC, a Delaware limited liability
company and the general partner of the Partnership (the “General Partner”), and
QEP Midstream Partners Operating, LLC, a Delaware limited liability company and
wholly owned subsidiary of the Partnership (the “Operating Company” and,
together with QEP, Field Services, the Partnership and the General Partner, the
“Parties” and each a “Party”).
RECITALS
1. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article II, with respect to certain
indemnification obligations of the Parties to each other.
2. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article III, with respect to the
amount to be paid by the Partnership for the centralized corporate services to
be performed by QEP and its Affiliates for and on behalf of the Partnership
Group.
3. The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in Article IV, with respect to the
granting of certain licenses between the Parties.
In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
ARTICLE I
Definitions and Interpretation
1.1 Definitions. In addition to the terms defined in the introductory paragraph
and the recitals of this Agreement, for purposes hereof, the capitalized terms
used herein and not otherwise defined shall have the meanings set forth in
Appendix A.
1.2 Rules of Construction. Unless expressly provided for elsewhere in this
Agreement, this Agreement shall be interpreted in accordance with the following
provisions:
(a) If a word or phrase is defined, its other grammatical forms have a
corresponding meaning.
(b) The headings contained in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.




--------------------------------------------------------------------------------






(c) A reference to any Party to this Agreement or another agreement or document
includes the Party’s successors and assigns.
(d) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and article, section, subsection and
schedule references are to this Agreement unless otherwise specified.
(e) The words “including,” “include,” “includes” and all variations thereof
shall mean “including without limitation.”
(f) The word “or” shall have the inclusive meaning represented by the phrase
“and/or.”
(g) The words “shall” and “will” have equal force and effect.
(h) The schedules identified in this Agreement are incorporated herein by
reference and made a part of this Agreement.
(i) References to “$” or to “dollars” shall mean the lawful currency of the
United States of America.
ARTICLE II
Indemnification
2.1 Environmental Indemnification.
(a) Each of QEP and Field Services, jointly and severally, shall indemnify,
defend and hold harmless each Group Member from and against any Losses suffered
or incurred by such Group Member, directly or indirectly, by reason of or
arising out of:
(i) any violation of Environmental Laws as in effect prior to the Closing Date
and such violation commenced, occurred or existed before the Closing Date;
(ii) any environmental event, condition or matter associated with or arising
from the ownership or operation of the Assets that commenced, occurred or
existed before the Closing Date (including the presence of Hazardous Substances
on, under, about or migrating to or from the Assets or the disposal or the
release of Hazardous Substances generated by operation of the Assets at
non-Asset locations), including (A) the cost and expense of any investigation,
assessment, evaluation, monitoring, containment, cleanup, repair, restoration,
remediation, risk-based closure activities, or other corrective action required
or necessary under Environmental Laws and (B) the cost and expense of the
preparation and implementation of any closure, remedial, corrective action, or
other plans required or necessary under Environmental Laws as in effect prior to
the Closing Date; and
2




--------------------------------------------------------------------------------






(iii) any environmental event, condition or matter associated with or arising
from the Retained Assets, whether occurring before, on or after the Closing Date
and whether occurring under Environmental Laws as in effect prior to, at or
after the Closing Date (clauses (i), (ii) and (iii) being referred to
collectively as “Covered Environmental Losses”);
provided, however, that QEP and Field Services will be obligated to indemnify
such Group Member for a Covered Environmental Loss described in
Section 2.1(a)(i) or Section 2.1(a)(ii) only to the extent that QEP is notified
in writing of such violation, event, condition or environmental matter prior to
the Identification Deadline.
(b) The Partnership shall indemnify, defend and hold harmless QEP and Field
Services from and against any Losses suffered or incurred by any of the QEP
Entities, directly or indirectly, by reason of or arising out of:
(i) any violation of Environmental Laws as in effect on or after the Closing
Date and such violation is associated with or arises from the ownership or
operation of the Assets on or after the Closing Date; and
(ii) any environmental event, condition or matter associated with or arising
from the ownership or operation of the Assets on or after the Closing Date
(including the presence of Hazardous Substances on, under, about or migrating to
or from the Assets or the disposal or the release of Hazardous Substances
generated by operation of the Assets at Asset locations) including (A) the cost
and expense of any investigation, assessment, evaluation, monitoring,
containment, cleanup, repair, restoration, remediation, risk-based closure
activities, or other corrective action required or necessary under Environmental
Laws in effect on or after the Closing Date, and (B) the cost or expense of the
preparation and implementation of any closure, remedial, corrective action, or
other plans required or necessary under Environmental Laws as in effect on or
after the Closing Date;
and regardless of whether such violation under Section 2.1(b)(i) or such
environmental event, condition or matter included under Section 2.1(b)(ii)
occurred before or after the Closing Date, in each case, to the extent that any
of the foregoing are not Covered Environmental Losses (without giving effect to
the Environmental Deductible).
2.2 Right of Way Indemnification. Each of QEP and Field Services, jointly and
severally, shall indemnify, defend and hold harmless each Group Member from and
against any Losses suffered or incurred by such Group Member by reason of or
arising out of (a) the failure of such Group Member to be the owner of such
valid and indefeasible easement rights or fee ownership or leasehold interests
in and to the lands on which any of the Assets conveyed or contributed to such
Group Member on the Closing Date is located as of the Closing Date, and such
failure renders such Group Member liable to a third party or unable to use or
operate the Assets in substantially the same manner that the Assets were used
and operated as of immediately prior to the Closing Date; (b) the failure of
such Group Member to have the consents, licenses and permits necessary to allow
(1) any pipeline included in the Assets to cross the roads, waterways, railroads
and other areas upon which any such pipeline is located as of the Closing Date,
or (2) the transfer of any of the Assets to the Partnership Group, in each case,
where such failure renders the Partnership Group liable to a third party or
unable to use or operate the Assets in substantially the same manner that the
Assets were used and operated as of
3




--------------------------------------------------------------------------------






immediately prior to the Closing Date; and (c) the cost of curing any condition
set forth in Section 2.2(a) or (b) that does not allow any Asset to be operated
in accordance with prudent industry practice, in each case to the extent that
QEP and Field Services are notified in writing of any of the foregoing prior to
the Identification Deadline.
2.3 Additional Indemnification.
(a) Each of QEP and Field Services, jointly and severally, shall indemnify,
defend, and hold harmless each Group Member from and against any Losses suffered
or incurred by such Group Member by reason of or arising out of:
(i) the consummation of the transactions contemplated by the Contribution
Agreement. For the avoidance of doubt, the Parties agree that, subject to the
qualifications set forth on Schedule A, each Group Member shall be entitled to
indemnification by QEP and Field Services under this Section 2.3(a)(i) for those
litigation matters listed on Schedule A;
(ii) events and conditions associated with the Retained Assets, whether
occurring before, on or after the Closing Date;
(iii) all federal, state and local tax liabilities attributable to the ownership
or operation of the Assets on or prior to the Closing Date, including under
Treasury Regulation Section 1.1502-6, as it may be amended (or any similar
provision of state or local law), and any such tax liabilities that may result
from the consummation of the formation transactions for the Partnership Group
and the General Partner occurring prior to the Closing Date or from the
consummation of the transactions contemplated by the Contribution Agreement;
(iv) the failure of any Group Member to have on the Closing Date any consent,
license, permit or approval necessary to allow such Group Member to own or
operate the Assets in substantially the same manner that the Assets were owned
or operated immediately prior to the Closing Date; and
(v) events and conditions in the ordinary course of business that result in the
release of a Hazardous Substance from, or failures in the integrity of, the Mesa
Condensate Trunk Line, including any cost and expense incurred by a Group Member
with respect to any investigation, assessment, evaluation, monitoring,
containment, cleanup, repair, restoration, replacement, remediation, risk-based
closure activities, or other corrective action required or necessary pursuant to
(A) applicable laws, including Environmental Laws, or (B) the Partnership’s good
faith determination as a reasonably prudent operator; provided, however, that
such events or conditions that resulted in the release of a Hazardous Substance
from, or caused a failure in the integrity of, the Mesa Condensate Trunk Line
commenced, occurred or existed prior to the Identification Deadline; provided,
further that the indemnification provided by QEP and Field Services in this
Section 2.3(a)(v) shall terminate upon the earlier of (X) the Identification
Deadline and (Y) in the event that QEP or Field Services elects, in their sole
discretion, to replace the Mesa Condensate Trunk Line in its entirety, the date
of such replacement.
4




--------------------------------------------------------------------------------






(b) The Partnership shall indemnify, defend, and hold harmless QEP and Field
Services from and against any Losses suffered or incurred by any of the QEP
Entities by reason of or arising out of events and conditions to the extent
associated with the ownership or operation of the Assets and occurring after the
Closing Date (other than Covered Environmental Losses which are provided for
under Section 2.1(a) and Losses for which the Partnership is indemnifying QEP
under Section 2.1(b)), unless such indemnification would not be permitted by any
Group Member under the Partnership Agreement.
2.4 Indemnification Procedures.
(a) The Indemnified Party agrees that within a reasonable period of time after
it becomes aware of facts giving rise to a claim for indemnification under this
Article II, it will provide notice thereof in writing to the Indemnifying Party,
specifying the nature of and specific basis for such claim.
(b) The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification under this Article
II, including, without limitation, the selection of counsel, determination of
whether to appeal any decision of any court and the settling of any such claim
or any matter or any issues relating thereto; provided, however, that no such
settlement for only the payment of money shall be entered into without the
consent of the Indemnified Party unless it includes a full release of the
Indemnified Party from such claim; provided further, that no such settlement
containing any form of injunctive or similar relief shall be entered into
without the prior written consent of the Indemnified Party, which consent shall
not be unreasonably delayed or withheld.
(c) The Indemnified Party agrees to cooperate in good faith and in a
commercially reasonable manner with the Indemnifying Party, with respect to all
aspects of the defense of and pursuit of any counterclaims with respect to any
claims covered by the indemnification under this Article II, including, without
limitation, the prompt furnishing to the Indemnifying Party of any
correspondence or other notice relating thereto that the Indemnified Party may
receive, permitting the name of the Indemnified Party to be utilized in
connection with such defense and counterclaims, the making available to the
Indemnifying Party of any files, records or other information of the Indemnified
Party that the Indemnifying Party considers relevant to such defense and
counterclaims, the making available to the Indemnifying Party of any employees
of the Indemnified Party and the granting to the Indemnifying Party of
reasonable access rights to the properties and facilities of the Indemnified
Party; provided, however, that in connection therewith the Indemnifying Party
agrees to use reasonable efforts to minimize the impact thereof on the
operations of the Indemnified Party and further agrees to maintain the
confidentiality of all files, records, and other information furnished by the
Indemnified Party pursuant to this Section 2.4. The obligation of the
Indemnified Party to cooperate with the Indemnifying Party as set forth in the
immediately preceding sentence shall not be construed as imposing upon the
Indemnified Party an obligation to hire and pay for counsel in connection with
the defense of and pursuit of any counterclaims with respect to any claims
covered by the indemnification set forth in this Article II; provided, however,
that the Indemnified Party may, at its own option, cost and expense, hire and
pay for counsel in connection with any such defense and counterclaims. The
Indemnifying Party agrees to keep any such counsel hired by the Indemnified
Party informed as
5




--------------------------------------------------------------------------------






to the status of any such defense or counterclaim, but the Indemnifying Party
shall have the right to retain sole control over such defense and counterclaims
so long as the Indemnified Party is still seeking indemnification hereunder.
(d) In determining the amount of any loss, cost, damage or expense for which the
Indemnified Party is entitled to indemnification under this Agreement, the gross
amount of the indemnification will be reduced by (i) any insurance proceeds
realized by the Indemnified Party, and such correlative insurance benefit shall
be net of any incremental insurance premium that becomes due and payable by the
Indemnified Party as a result of such claim and (ii) all amounts recovered by
the Indemnified Party under contractual indemnities from third Persons.
2.5 Limitations Regarding Indemnification.
(a) With respect to Covered Environmental Losses under Section 2.1(a)(i) or
Section 2.1(a)(ii) that arise out of an event, condition or matter that is first
discovered after the Closing Date, neither QEP nor Field Services shall be
obligated to indemnify, defend and hold harmless any Group Member until such
time as the total aggregate amount of Losses incurred by the Partnership Group
for such Covered Environmental Losses exceeds $500,000 (the “Environmental
Deductible”), at which time QEP and Field Services shall be obligated to
indemnify the Partnership Group for the excess of such Covered Environmental
Losses over the Environmental Deductible. For the avoidance of doubt, it is
agreed that the Environmental Deductible shall not apply to any Covered
Environmental Losses incurred by any Group Member attributable to those
locations identified on Schedule B.
(b) For the avoidance of doubt, there is no deductible or cap with respect to
the indemnification owed by any Indemnifying Party under any portion of this
Article II other than that described in Section 2.5(a).
(c) For the avoidance of doubt, the obligation of QEP and Field Services to
indemnify any Group Member, as specified in Section 2.1, Section 2.2 and
Section 2.3 shall be limited to the extent of the Losses incurred by the
Partnership with respect to its direct or indirect ownership interest in such
Group Member.
(d) NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY
PARTY’S INDEMNIFICATION OBLIGATION HEREUNDER COVER OR INCLUDE CONSEQUENTIAL,
INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY, SPECIAL OR SIMILAR DAMAGES OR LOST
PROFITS (INCLUDING ANY DIMINUTION IN VALUE OF ANY PARTY’S RESPECTIVE INVESTMENT
IN THE PARTNERSHIP) SUFFERED, DIRECTLY OR INDIRECTLY, BY ANY OTHER PARTY
ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT, EXCEPT AS A REIMBURSEMENT FOR
ANY SUCH DAMAGES AS ARE PAID TO A GOVERNMENTAL AUTHORITY OR OTHER THIRD PARTY.
6




--------------------------------------------------------------------------------






ARTICLE III
General and Administrative Services
3.1 General. QEP agrees to provide, and agrees to cause its Affiliates to
provide, to the General Partner, for the Partnership Group’s benefit, the
centralized general and administrative services that QEP and its Affiliates have
traditionally provided in connection with the ownership and operation of the
Assets, which consist of the services set forth on Schedule C (the “General and
Administrative Services”). Absent the written agreement of the Parties to the
contrary, the Parties agree that the General and Administrative Services will be
received by the General Partner, for the benefit of the Partnership Group, at
the General Partner’s principal place of business.
3.2 Administrative Fee.
(a) As consideration for QEP’s and its Affiliates’ provision of the General and
Administrative Services, the Partnership Group will pay to QEP an annual fee
that will reflect the costs incurred by QEP and its Affiliates in providing such
General and Administrative Services (other than those costs for which QEP and
its Affiliates are entitled to reimbursement pursuant to Section 3.3), as
determined in good faith by QEP in accordance with Schedule C (the
“Administrative Fee”). The Parties acknowledge and agree that it is the intent
of the Parties that the General and Administrative Services be provided based on
an arm’s-length standard, and that the Administrative Fee is intended to reflect
such standard. For the avoidance of doubt, the Parties further acknowledge and
agree that the Administrative Fee will cover the fully burdened cost of the
General and Administrative Services provided by QEP and its Affiliates to the
Partnership Group, as well as any third party costs actually incurred by QEP and
its Affiliates on behalf of the Partnership Group in providing such General and
Administrative Services (other than those costs for which QEP and its Affiliates
are entitled to reimbursement pursuant to Section 3.3), including the following:
(i) the compensation and employee benefits of employees of QEP or its Affiliates
(and any withholding or payroll taxes related thereto), to the extent, but only
to the extent, such employees perform General and Administrative Services for
the Partnership Group’s benefit. For the avoidance of doubt, the Administrative
Fee shall include any withholding and payroll related taxes paid by QEP and its
Affiliates in connection with any long-term incentive plan of the General
Partner or the Partnership Group. With respect to employees that do not devote
all of their business time to the Partnership Group, such compensation and
employee benefits (and any withholding or payroll taxes related thereto) shall
be allocated to the Partnership Group based on the annual weighted average of
time spent and number of employees devoting services to the Partnership Group;
(ii) any expenses incurred or payments made by QEP or its Affiliates on behalf
of the Partnership Group for insurance coverage with respect to the Assets or
the business of the Partnership Group;
(iii) all expenses and expenditures incurred by QEP or its Affiliates on behalf
of the Partnership Group as a result of the Partnership becoming and continuing
as a publicly traded entity, including, but not limited to, costs associated
with annual, quarterly and current reporting; tax return and Schedule K-1
preparation and distribution expenses; Sarbanes-Oxley compliance expenses;
expenses associated with listing on the NYSE; independent auditor fees; legal
fees; investor relations expenses; registrar and transfer agent fees, outside
director fees and director and officer insurance expenses; and
7




--------------------------------------------------------------------------------






(iv) all sales, use, excise, value added or similar taxes, if any, that may be
applicable from time to time with respect to the services provided by QEP and
its Affiliates to the Partnership Group pursuant to Section 3.1.
(b) As part of the Administrative Fee, the Partnership Group shall pay to QEP a
fixed fee, in the amount shown on Schedule C, in consideration for the services
of certain employees of QEP and its Affiliates in their capacities as officers
of the General Partner and the Group Members.
(c) The Parties acknowledge and agree that the Administrative Fee may change
each calendar year, as determined by QEP in good faith, to accurately reflect
the degree and extent of the General and Administrative Services provided to the
Partnership Group and may be adjusted to reflect, among other things, the
contribution, acquisition or disposition of assets to or by the Partnership
Group or to reflect any change in the cost of providing General and
Administrative Services to the Partnership Group due to changes in any law, rule
or regulation applicable to the QEP Entities or the Partnership Group, including
any interpretation of such laws, rules or regulations.
(d) On or prior to January 1 of each calendar year during the term of this
Agreement, QEP will notify the General Partner of the estimated amount of the
Administrative Fee (including both the fixed and variable portions of the
Administrative Fee as described in Schedule C) to be paid by the Partnership
Group for such calendar year. For the calendar year in which the Closing Date
occurs, such estimate shall be made on or prior to the Closing Date and shall
pertain only to the remainder of such calendar year. Commencing with the first
full month following the Closing Date, the Administrative Fee shall be invoiced
and paid as follows:
(i) Within 20 days following the end of each month during the term of this
Agreement, QEP will submit to the Partnership Group an invoice of the amounts
due for such month for the Administrative Fee. Each invoice will contain
reasonably satisfactory support of such amounts and such other supporting detail
as the General Partner may reasonably require.
(ii) The Partnership Group will pay the Administrative Fee within 10 days after
the receipt of the invoice therefor. The Partnership Group shall not offset any
amounts owing to it by QEP or any of its Affiliates against the Administrative
Fee payable hereunder.
3.3 Reimbursement of Expenses.
(a) In addition to the Administrative Fee payable under Section 3.2, the
Partnership Group will reimburse QEP and its Affiliates for any additional
out-of-pocket costs and expenses actually incurred by QEP and its Affiliates in
providing the General and Administrative Services, as well as any other
out-of-pocket expenses incurred on behalf of the Partnership Group.
(b) The Partnership Group will reimburse QEP and its Affiliates for any costs
and expenses incurred by QEP and its Affiliates under Section 3.3(a) as incurred
on a monthly basis.
8




--------------------------------------------------------------------------------






ARTICLE IV
Licenses of Marks
4.1 Grant of QEP License. Upon the terms and conditions set forth in this
Article IV, QEP hereby grants and conveys to the Partnership and each of the
entities currently or hereafter comprising a part of the Partnership Group a
nontransferable, nonexclusive, royalty­free right and license (the “QEP
License”) to use the “QEP” logo and trademark and the other trademarks and
tradenames owned by QEP (collectively, the “QEP Marks”).
4.2 Ownership and Quality of QEP Marks. The Partnership, on behalf of itself and
the other Group Members, agrees that ownership of the QEP Marks and the goodwill
relating thereto shall remain vested in QEP during the term of the QEP License
and thereafter. The Partnership agrees, and agrees to cause the other Group
Members, to the fullest extent permitted by applicable law, never to challenge,
contest or question the validity of QEP’s ownership of the QEP Marks or any
registration thereof by QEP. In connection with the use of the QEP Marks, the
Partnership and any other Group Member shall not in any manner represent that
they have any ownership in the QEP Marks or registration thereof. The
Partnership, on behalf of itself and the other Group Members, acknowledges that
the use of the QEP Marks shall not create any right, title or interest in or to
the QEP Marks, and all use of the QEP Marks by the Partnership or any other
Group Member shall inure to the benefit of QEP. The Partnership agrees, and
agrees to cause the other Group Members, to use the QEP Marks in accordance with
such quality standards established by QEP and communicated to the Partnership
Group from time to time, it being understood that the products and services
offered by the Group Members as of the Closing Date are of a quality that is
acceptable to QEP.
4.3 Grant of the Partnership License. Upon the terms and conditions set forth in
this Article IV, the General Partner, for the benefit of the Partnership, hereby
grants and conveys to QEP and its Affiliates a nontransferable, nonexclusive,
royalty-free right and license (“Partnership License”) to use the “QEPM” logo
and trademark and the other trademarks and tradenames owned by the General
Partner for the benefit of the Partnership (collectively, the “Partnership
Marks”).
4.4 Ownership and Quality of the Partnership Marks. QEP agrees, on behalf of
itself and the other QEP Entities, that ownership of the Partnership Marks and
the goodwill relating thereto shall remain vested in the General Partner, for
the benefit of the Partnership, during the term of the Partnership License and
thereafter. QEP agrees, and agrees to cause the other QEP Entities, to the
fullest extent permitted by applicable law, never to challenge, contest or
question the validity of the General Partner’s ownership of the Partnership
Marks or any registration thereof by the General Partner or the Partnership. In
connection with the use of the Partnership Marks, neither QEP nor any of the
other QEP Entities shall in any manner represent that they have any ownership in
the Partnership Marks or registration thereof. QEP, on behalf of itself and the
other QEP Entities, acknowledges that the use of the Partnership Marks shall not
create any right, title or interest in or to the Partnership Marks, and all use
of the Partnership Marks by QEP or any of the other QEP Entities shall inure to
the benefit of the General Partner and the Partnership. QEP agrees, and agrees
to cause the other QEP Entities, to use the Partnership Marks in accordance with
such quality standards established by the General Partner, on behalf of and for
the benefit of the Partnership, and communicated to QEP from time to time.
9




--------------------------------------------------------------------------------






4.5 Termination. The QEP License and the Partnership License shall each
terminate upon the termination of this Agreement pursuant to Section 5.5.
ARTICLE V
Miscellaneous
5.1 Confidentiality.
(a) From and after the Closing Date, each of the Parties shall hold, and shall
cause their respective Subsidiaries and Affiliates and its and their directors,
officers, employees, agents, consultants, advisors, and other representatives
(collectively, “Representatives”) to hold all Confidential Information in strict
confidence, with at least the same degree of care that applies to such Party’s
confidential and proprietary information and shall not use such Confidential
Information and shall not release or disclose such Confidential Information to
any other Person, except its Representatives or except as required by applicable
law. Each Party shall be responsible for any breach of this section by any of
its Representatives.
(b) If a Party receives a subpoena or other demand for disclosure of
Confidential Information received from any other Party or must disclose to a
Governmental Authority any Confidential Information received from such other
Party in order to obtain or maintain any required governmental approval, the
receiving Party shall, to the extent legally permissible, provide notice to the
providing Party before disclosing such Confidential Information. Upon receipt of
such notice, the providing Party shall promptly either seek an appropriate
protective order, waive the receiving Party’s confidentiality obligations
hereunder to the extent necessary to permit the receiving Party to respond to
the demand, or otherwise fully satisfy the subpoena or demand or the
requirements of the applicable Governmental Authority. If the receiving Party is
legally compelled to disclose such Confidential Information or if the providing
Party does not promptly respond as contemplated by this section, the receiving
Party may disclose that portion of Confidential Information covered by the
notice or demand.
(c) Each Party acknowledges that the disclosing Party would not have an adequate
remedy at law for the breach by the receiving Party of any one or more of the
covenants contained in this Section 5.1 and agrees that, in the event of such
breach, the disclosing Party may, in addition to the other remedies that may be
available to it, apply to a court for an injunction to prevent breaches of this
Section 5.1 and to enforce specifically the terms and provisions of this
Section 5.1. Notwithstanding any other section hereof, to the extent permitted
by applicable law, the provisions of this Section 5.1 shall survive the
termination of this Agreement.
5.2 Choice of Law; Mediation; Submission to Jurisdiction.
(a) This Agreement shall be subject to and governed by the laws of the State of
Delaware, excluding any conflicts-of-law rule or principle that might refer the
construction or interpretation of this Agreement to the laws of another state.
EACH OF THE PARTIES HERETO AGREES THAT THIS AGREEMENT INVOLVES AT LEAST U.S.
$100,000.00 AND THAT THIS AGREEMENT HAS BEEN ENTERED INTO IN EXPRESS RELIANCE
UPON 6 Del. C. § 2708. EACH OF THE PARTIES HERETO IRREVOCABLY AND
10




--------------------------------------------------------------------------------






UNCONDITIONALLY AGREES (i) TO BE SUBJECT TO THE JURISDICTION OF THE COURTS OF
THE STATE OF DELAWARE AND OF THE FEDERAL COURTS SITTING IN THE STATE OF
DELAWARE, AND (ii) TO THE EXTENT SUCH PARTY IS NOT OTHERWISE SUBJECT TO SERVICE
OF PROCESS IN THE STATE OF DELAWARE, TO APPOINT AND MAINTAIN AN AGENT IN THE
STATE OF DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL PROCESS AND TO
NOTIFY THE OTHER PARTY OF THE NAME AND ADDRESS OF SUCH AGENT.
(b) If the Parties cannot resolve any dispute or claim arising under this
Agreement, then no earlier than 10 days nor more than 60 days following written
notice to the other Parties, any Party may initiate mandatory, non-binding
mediation hereunder by giving a notice of mediation (a “Mediation Notice”) to
the other Parties to the dispute or claim. In connection with any mediation
pursuant to this Section 5.2, the mediator shall be jointly appointed by the
Parties to the dispute or claim and the mediation shall be conducted in Denver,
Colorado unless otherwise agreed to by the Parties to the dispute or claim. All
costs and expenses of the mediator appointed pursuant to this section shall be
shared equally by the Parties to the dispute or claim. The then-current Model
ADR Procedures for Mediation of Business Disputes of the Center for Public
Resources, Inc., either as written or as modified by mutual agreement of the
Parties to the dispute or claim, shall govern any mediation pursuant to this
section. In the mediation, each Party to the dispute or claim shall be
represented by one or more senior representatives who shall have authority to
resolve any disputes. If a dispute or claim has not been resolved within 30 days
after the receipt of the Mediation Notice by a Party, then any Party to the
dispute or claim may refer the resolution of the dispute or claim to litigation.
(c) Subject to Section 5.2(b), each Party agrees that it shall bring any action
or proceeding in respect of any claim arising out of or related to this
Agreement, whether in tort or contract or at law or in equity, exclusively in
any federal or state courts located in Delaware and (i) irrevocably submits to
the exclusive jurisdiction of such courts, (ii) waives any objection to laying
venue in any such action or proceeding in such courts, (iii) waives any
objection that such courts are an inconvenient forum or do not have jurisdiction
over it and (iv) agrees that, to the fullest extent permitted by law, service of
process upon it may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
it at its address specified in Section 5.3. The foregoing consents to
jurisdiction and service of process shall not constitute general consents to
service of process in the State of Delaware for any purpose except as provided
herein and shall not be deemed to confer rights on any Person other than the
Parties.
5.3 Notice. All notices or requests or consents provided for by, or permitted to
be given pursuant to, this Agreement must be in writing and must be given by
e-mail or United States mail, addressed to the Person to be notified, postpaid,
and registered or certified with return receipt requested or by delivering such
notice in person or by facsimile to such Party. Notice given by personal
delivery or mail shall be effective upon actual receipt. Notice given by e-mail
or facsimile shall be effective upon actual receipt if received during the
recipient’s normal business hours or at the beginning of the recipient’s next
business day after receipt if not received during the recipient’s normal
business hours. All notices to be sent to a Party pursuant to this Agreement
shall be sent to or made at the address set forth below or at such other address
as such Party may stipulate to the other Parties in the manner provided in this
Section 5.3.
11




--------------------------------------------------------------------------------






If to QEP or Field Services:
QEP Resources, Inc.
1050 17thStreet, Suite 500
Denver, Colorado 80265
Attn: General Counsel
Facsimile: (303) 295-2190
E-mail: Chris.Woosley@qepres.com
If to any Group Member:
QEP Midstream Partners, LP
c/o QEP Midstream Partners GP, LLC, its General Partner
1050 17th Street, Suite 500
Denver, Colorado 80265
Attn: General Counsel
Facsimile: (303) 295-2190
E-mail: Chris.Woosley@qepres.com
5.4 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.
5.5 Termination of Agreement. This Agreement, other than the provisions set
forth in Article II hereof, may be terminated (a) by the written agreement of
all of the Parties or (b) by QEP or the Partnership immediately upon a
Partnership Change of Control by written notice given to the other Parties to
this Agreement. For the avoidance of doubt, the Parties’ indemnification
obligations under Article II shall, to the fullest extent permitted by law,
survive the termination of this Agreement in accordance with their respective
terms.
5.6 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face an
“Amendment” or an “Addendum” to this Agreement.
5.7 Assignment. No Party shall have the right to assign its rights or
obligations under this Agreement without the consent of the other Parties;
provided, however, that the Partnership Group may make a collateral assignment
of this Agreement solely to secure financing for the Partnership Group.
5.8 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatory parties had signed the same document
and shall be construed together and shall constitute one and the same
instrument.
5.9 Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.
12




--------------------------------------------------------------------------------






5.10 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each signatory party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.
5.11 Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no Limited Partner or
other interest holder of the Partnership shall have the right, separate and
apart from the Partnership, to enforce any provision of this Agreement or to
compel any Party to this Agreement to comply with the terms of this Agreement.
[Remainder of page intentionally left blank.]
13




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.
 
 
 
 
QEP Resources, Inc.
 
 
By:
 
/s/ Richard J. Doleshek
Name:
 
Richard J. Doleshek
Title:
 
Executive Vice President, Chief Financial Officer and Treasurer
 
QEP Field Services Company
 
 
By:
 
/s/ Richard J. Doleshek
Name:
 
Richard J. Doleshek
Title:
 
Executive Vice President and Chief Financial Officer
 
QEP Midstream Partners GP, LLC
 
 
By:
 
/s/ Richard J. Doleshek
Name:
 
Richard J. Doleshek
Title:
 
Executive Vice President and Chief Financial Officer
 
QEP Midstream Partners, LP
By:
 
QEP Midstream Partners GP, LLC, its general partner
 
 
By:
 
/s/ Richard J. Doleshek
Name:
 
Richard J. Doleshek
Title:
 
Executive Vice President and Chief Financial Officer
 
QEP Midstream Partners Operating, LLC
 
 
By:
 
/s/ Richard J. Doleshek
Name:
 
Richard J. Doleshek
Title:
 
Executive Vice President and Chief Financial Officer

[Signature page to Omnibus Agreement]




--------------------------------------------------------------------------------






APPENDIX A
Attached to and made part of that certain Omnibus Agreement, dated as of
August 14, 2013, by and among QEP Resources, Inc., a Delaware corporation, QEP
Field Services Company, a Delaware corporation, QEP Midstream Partners, LP, a
Delaware limited partnership (the “Partnership”), QEP Midstream Partners GP,
LLC, a Delaware limited liability company and the general partner of the
Partnership, and QEP Midstream Partners Operating, LLC, a Delaware limited
liability company and wholly owned subsidiary of the Partnership.
“1993 Gathering Agreement” means that certain gas gathering agreement, dated
September 1, 1993, between Questar Gas Company (f/k/a Mountain Fuel Supply
Company) and QEP Field Services Company (f/k/a Questar Pipeline Company), as
amended.
“Administrative Fee” is defined in Section 3.2(a).
“Agreement” has the meaning set forth in the preamble.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Assets” means the equity interests in the entities being conveyed, contributed
or otherwise transferred to any Group Member pursuant to the Contribution
Agreement and any gathering pipelines, transportation pipelines, compressor
stations, pump stations, metering stations, vehicles, related equipment,
offices, real estate, contracts and other assets, or portions thereof owned by,
leased by or necessary for the operation of the business of any Group Member as
of the Closing Date.
“Closing Date” has the meaning set forth in the preamble.
“Confidential Information” means any proprietary or confidential information
that is competitively sensitive material or otherwise of value to a Party or its
Affiliates and not generally known to the public, including trade secrets,
scientific or technical information, design, invention, process, procedure,
formula, improvements, product planning information, marketing strategies,
financial information, information regarding operations, consumer and/or
customer relationships, consumer and/or customer identities and profiles, sales
estimates, business plans, and internal performance results relating to the
past, present or future business activities of a Party or its Affiliates and the
consumers, customers, clients and suppliers of any of the foregoing.
Confidential Information includes such information as may be contained in or
embodied by documents, substances, engineering and laboratory notebooks,
reports, data, specifications, computer source code and object code, flow
charts, databases, drawings, pilot plants or demonstration or operating
facilities, diagrams, specifications, bills of material, equipment, prototypes
and models, and any other tangible manifestation (including data in computer or
other digital format) of the foregoing; provided, however, that Confidential
Information does not include information that a receiving Party can show (A) has
been published
 
Appendix A-1




--------------------------------------------------------------------------------






or has otherwise become available to the general public as part of the public
domain without breach of this Agreement, (B) has been furnished or made known to
the receiving Party without any obligation to keep it confidential by a third
party under circumstances which are not known to the receiving Party to involve
a breach of the third party’s obligations to a Party or (C) was developed
independently of information furnished or made available to the receiving Party
as contemplated under this Agreement.
“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of the Closing Date, among Field Services, the
General Partner, the Partnership and the Operating Company, together with the
additional conveyance documents and instruments contemplated or referenced
thereunder, as such may be amended, supplemented or restated from time to time.
“Covered Environmental Losses” is defined in Section 2.1.
“Departing General Partner” means a former General Partner from and after the
effective date of any withdrawal or removal of such former General Partner
pursuant to Section 11.1 or Section 11.2 of the Partnership Agreement.
“Environmental Deductible” is defined in Section 2.5.
“Environmental Defect” is defined Section 2.5.
“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law relating to pollution or protection of human health, natural
resources, wildlife and the environment or workplace health or safety including,
without limitation, the federal Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.,
the Resource Conservation and Recovery Act of 1976, as amended, 42 U.S.C. §§6901
et seq., the Clean Air Act, as amended, 42 U.S.C. §§7401 et seq., the Federal
Water Pollution Control Act, as amended, 33 U.S.C. §§1251 et seq., the Toxic
Substances Control Act, as amended, 15 U.S.C. §§2601 et seq., the Oil Pollution
Act of 1990, 33 U.S.C. §§2701 et seq., the Safe Drinking Water Act of 1974, as
amended, 42 USC §§300f et seq., the Hazardous Materials Transportation Act of
1994, as amended, 49 U.S.C. §§ 5101 et seq., and other environmental
conservation and protection laws and the Occupational Safety and Health Act of
1970, 29 U.S.C. §§ 651 et seq, and the regulations promulgated pursuant thereto,
and any state or local counterparts, each as amended from time to time.
“Environmental Permit” means any permit, approval, identification number,
license, registration, certification, consent, exemption, variance or other
authorization required under or issued pursuant to any applicable Environmental
Law, including applications for renewal of such permits in which the application
allows for continued operation under the terms of an expired permit.
“Field Services” has the meaning set forth in the preamble.
“General and Administrative Services” is defined in Section 3.1.
 
Appendix A-2




--------------------------------------------------------------------------------






“General Partner” means QEP Midstream Partners GP, LLC, a Delaware limited
liability company, and its successors and permitted assigns that are admitted to
the Partnership as general partner of the Partnership, in its capacity as
general partner of the Partnership (except as the context otherwise requires).
“Governmental Authority” means any federal, state, tribal, foreign or local
governmental entity, authority, department, court or agency, including any
political subdivision thereof, exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature, and including any arbitrating body, commission
or quasi-governmental authority or self-regulating organization of competent
authority exercising or enlisted to exercise similar power or authority.
“Group Member” means a member of the Partnership Group.
“Hazardous Substance” means (a) any substance, whether solid, liquid, gaseous,
semi-solid, or any combination thereof, that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning, or
that is otherwise regulated under any Environmental Law, including, without
limitation, any hazardous substance as defined under the Comprehensive
Environmental Response, Compensation, and Liability Act, as amended, and
including asbestos and lead-containing paints or coatings, and (b) petroleum,
oil, gasoline, natural gas, fuel oil, motor oil, waste oil, diesel fuel, jet
fuel, and other refined petroleum hydrocarbons.
“Identification Deadline” means the third anniversary of the Closing Date.
“Indemnified Party” means the Party entitled to indemnification in accordance
with Article II.
“Indemnifying Party” means the Party from whom indemnification may be sought in
accordance with Article II.
“Limited Partner” means, unless the context otherwise requires, each Person that
becomes a Limited Partner pursuant to the terms of the Partnership Agreement and
any Departing General Partner upon the change of its status from General Partner
to Limited Partner pursuant to Section 11.3 of the Partnership Agreement, in
each case, in such Person’s capacity as a limited partner of the Partnership;
provided, however, that when the term “Limited Partner” is used herein in the
context of any vote or other approval, such term shall not, solely for such
purpose, include any holder of any Incentive Distribution Right (solely with
respect to its Incentive Distribution Rights and not with respect to any other
limited partner interest held by such Person) except as may otherwise be
required by law.
“Losses” means any losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including,
without limitation, court costs and reasonable attorney’s and expert’s fees) of
any and every kind or character, known or unknown, fixed or contingent.
“Mediation Notice” is defined in Section 5.2(b).
 
Appendix A-3




--------------------------------------------------------------------------------






“Mesa Condensate Trunk Line” means that certain section of 6  5/8” OD pipe
beginning in Sublette County, Wyoming in the Center T33N R109W S18 Latitude
42.69205036 Longitude -109.8102758 traversing in a southeasterly direction
approximately 68,000 linear feet and ending in the SW 1/4 NW 1/4 T31N R109W S2
Latitude 42.82930891 Longitude -109.9076653.
“Operating Company” has the meaning set forth in the preamble.
“Partnership” has the meaning set forth in the preamble.
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the Closing Date.
“Partnership Change of Control” means QEP ceases to control, directly or
indirectly, the General Partner. For purposes of this definition, “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of the General Partner, whether
through ownership of voting securities, by contract, or otherwise.
“Partnership Group” means, collectively, the Partnership and its Subsidiaries.
“Partnership License” is defined in Section 4.3.
“Partnership Marks” is defined in Section 4.3.
“Party” has the meaning set forth in the preamble.
“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
“QEP” has the meaning set forth in the preamble.
“QEP Entities” means QEP and each of its Affiliates, other than the General
Partner and the Group Members.
“QEP License” is defined in Section 4.1.
“QEP Marks” is defined in Section 4.1.
“Representatives” is defined in Section 5.1(a).
“Retained Assets” means all pipelines, processing facilities, treating assets,
vehicles, other midstream infrastructure, offices and related equipment, real
estate, contracts and other related assets, or ownership interests or portions
thereof owned by Field Services that were not directly or indirectly conveyed,
contributed or otherwise transferred to the Partnership Group pursuant to the
Contribution Agreement or the other documents referenced in the Contribution
Agreement.
 
Appendix A-4




--------------------------------------------------------------------------------






“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof; or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.
 
Appendix A-5




--------------------------------------------------------------------------------






Schedule A
Pre-Closing Litigation
 
Matter Name
 
Matter
Type
 
Party
 
Matter
Description
 
Case/Docket #
 
Court/Agency
 
State
Questar Gas Company v.
QEP Field Services Company1
 
Litigation
 
QEP Field Services Company
 
Contract Dispute
 
120,902,969


 
Third Judicial District Court
 
UT

1 
QEP Resources, Inc. and QEP Field Services Company shall not be obligated to
indemnify QEP Midstream Partners, LP or any other Group Member for Losses
incurred as a result of a decrease in the annual gathering rate charged under
the 1993 Gathering Agreement subsequent to the date that this litigation is
settled or resolved by a final, binding and non-appealable court order.

 
Schedule A-1




--------------------------------------------------------------------------------






Schedule B
Environmental Remediation Locations
 
 
 
 
Responsible Party
  
Description
Field Services
  
South Baxter Groundwater Monitoring (Rock Springs, Wyoming)
Field Services
  
Mesa Condensate Trunk Line

 
Schedule B-1




--------------------------------------------------------------------------------






Schedule C
General and Administrative Services
Pursuant to Section 3.1
 
(1)
Management services of QEP and its Affiliates (other than the General Partner)
provided by employees who devote less than 50% of their business time to the
business and affairs of the Partnership. This cost includes QEP-stock based
compensation expense.

(2)
Financial and administrative services (including treasury and accounting)

(3)
Information technology services—professional services

(4)
Legal services

(5)
Health, environmental, safety and security services (including third party
security services)

(6)
Human resources services

(7)
Tax services

(8)
Procurement services

(9)
Investor relations; Government & public affairs services

(10)
Analytical & engineering services

(11)
Business development services

Pursuant to Section 3.2
The fixed portion of the Administrative Fee for calendar year 2014, as described
in Section 3.2, will be $1,400,000. For the avoidance of doubt, the fixed
portion of the Administrative Fee for the remainder of calendar year 2013 will
be the same annual amount as calendar year 2014 pro-rated based on the number of
days remaining in 2013 from the Closing Date.
The portion of the Administrative Fee attributable to any marketing and
transportation engineering services, information technology services,
administrative/office services, and public company expenses will be a variable
amount based on the costs actually incurred by QEP and its Affiliates on behalf
of the Partnership Group (other than any costs for which QEP and its Affiliates
are reimbursed pursuant to Section 3.3). The portion of the variable amount of
the Administrative Fee attributable to any marketing and transportation
engineering services described in the preceding sentence will be based on the
costs incurred by QEP and its Affiliates on behalf of the Partnership Group
(other than any costs for which QEP and its Affiliates are reimbursed pursuant
to Section 3.3).
Pursuant to Section 3.2(b)
The fixed portion of the Administrative Fee for calendar year 2014 includes as a
part thereof, the following amounts attributable to services provided by
officers of the Partnership Group:
 
 
 
(1)    Charles B. Stanley, Chairman of the Board, President and Chief
ExecutiveOfficer
$
650,000


         Richard J. Doleshek, Executive Vice President and Chief Financial
Officer
$
350,000


Perry H. Richards, Senior Vice President and General Manager
$
400,000


Total
$
1,400,000



 
Schedule C-1


